Title: 10th.
From: Adams, John Quincy
To: 


       In the forenoon I went, and sat about an hour with Mr. King. Mr. Gerry was sitting at the grand Committee of Congress in the City Hall. I left 50 french louis d’ors, which Mr. Gerry wishes to have for bank Bills on Boston. Dined at the Presidents in a large Company, Mr. van Berkel, Mr. Jay, Mr. Paine, Dr. Gordon, Dr. Witherspoon, &c. After Dinner young Mr. van Berkel, and Major L’Enfant, went out to drink tea with the Miss Bayard’s. Mr. Harrison went and introduced me to the two Miss Kortright’s, who I find, are the Sisters of Mrs. Heiliger, whom I was well acquainted with in Copenhagen, and to whose Husband I was under many obligations, while I was there. These young Ladies are very agreeable, and the youngest (Eliza) is beautiful. I afterwards left Mr. Harrison, and pass’d the evening in Company with the officers of the Packet and Mr. Fontfreyde, who intends to leave town to-morrow at noon, for Albany where he is settled.
      